11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

James Elwood King Jr.,                       * From the 220th District Court
                                               of Comanche County,
                                               Trial Court No. CR-04105.

Vs. No. 11-17-00179-CR                       * July 11, 2019

The State of Texas,                          * Memorandum Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we modify
the judgment of the trial court to change the “TIME PAYMENT FEE/STATE” from
$25.00 to $2.50 and affirm the judgment as modified.